Citation Nr: 0111308	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-09 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently assigned a 30 percent evaluation.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had active service from November 1951 to 
November 1953.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a February 2000 
rating decision by the San Juan, Commonwealth of Puerto Rico, 
Regional Office (RO), which increased an evaluation for post-
traumatic stress disorder from 10 percent to 30 percent, 
effective November 23, 1999.  A May 2000 RO hearing was held.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In part, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims files and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000.  However, it is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.  
Initial review of the evidentiary record indicates that 
appellant has not been afforded appropriate examinations to 
determine the nature and current severity of said service-
connected psychiatric disability.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Although appellant has 
been afforded a VA psychiatric examination in May 2000, that 
examination report did not set forth with sufficient 
specificity clinical findings and medical opinion/conclusions 
to allow adequate review by the Board of said increased 
rating appellate issue.  For example, the examiner did not 
attempt to differentiate which symptoms are attributable to 
the service-connected post-traumatic stress disorder versus 
other psychiatric conditions, including schizophrenia and a 
personality disorder.  Additionally, the examiner failed to 
assign him a score on the Global Assessment of Functioning 
Scale (GAF Scale) for the service-connected post-traumatic 
stress disorder, to the extent that could be done, and 
explain what the assigned score represents.  

It appears that in a May 5, 2000 written statement, appellant 
reported a change of address.  Although a VA social and 
industrial survey was scheduled for June 2000, it was noted 
that the social worker was unable to conduct that survey 
because the address was incorrect (the address as listed in 
said May 2000 written statement) and appellant's telephone 
had been disconnected.  However, said May 2000 VA psychiatric 
examination report and a more recent written statement from 
appellant provide the address as listed in said May 2000 
written statement.  In any event, at a May 5, 2000 RO 
hearing, at T.4-5, appellant's family address was also 
provided, in addition to his current address.  It is unclear 
whether the social worker and/or the RO have attempted to 
contact appellant at his family's address.  

Additionally, said May 2000 VA psychiatric examination report 
indicates that appellant had been awarded Social Security 
Administration (SSA) benefits.  However, the claims folders 
do not currently include any medical and/or vocational 
records associated with appellant's SSA benefits claim, nor 
does it appear that the RO has attempted to obtain such 
records.  Medical and/or vocational records, if any, 
associated with appellant's SSA benefits claim might be 
material in deciding the appellate issue; and, consequently, 
the RO should attempt to obtain them prior to final appellate 
consideration.  Finally, in a recent September 2000 written 
statement, appellant indicated that additional medical 
records should be obtained from the San Juan, Puerto Rico, VA 
Medical Center.  It does not appear that the RO has attempted 
to obtain such records.  

Accordingly, this case is REMANDED for the following:

1.  The RO should diligently attempt to 
contact appellant for purposes of 
obtaining additional records and 
scheduling examinations as requested by 
the remand herein.  All reasonable 
attempts to contact him should be 
implemented, including, but not limited 
to sending such correspondence addressed 
to his family's address and appellant's 
last known address of record.  

2.  The RO should obtain any additional, 
VA clinical records pertaining to 
appellant's psychiatric disability, 
including those from the San Juan, Puerto 
Rico, VA Medical Center, and associate 
them with the claims folders. 

3.  The RO should obtain any relevant 
medical/vocational records associated 
with appellant's SSA benefits claim 
(including any administrative law judge's 
decision).  Any such records obtained 
should be associated with the claims 
folders.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any private 
medical reports to the VA.

4.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folders should contain 
documentation of the attempts made.  The 
appellant should also be informed of any 
negative results.  Veterans Claims 
Assistance Act of 2000; 38 C.F.R. § 3.159 
(2000).

5.  The RO should arrange VA psychiatric 
and/or psychologic examinations to 
determine the nature and current severity 
of the service-connected post-traumatic 
stress disorder.  Any personality 
disorder, psychosis, or other psychiatric 
disorder that may be present should also 
be identified.  A social and industrial 
survey should also be arranged, if 
feasible.

The entire claims folder should be 
reviewed by the examiners and social 
worker prior to the examinations and 
social and industrial survey.  The 
psychiatrist, psychologist, and/or social 
worker should specify in detail:  (a) 
Which symptoms are reasonably 
attributable to the service-connected 
post-traumatic stress disorder versus a 
personality disorder, psychosis, or any 
other psychiatric disability that may be 
present; and (b) the degree to which each 
such disorder impacts upon social and 
industrial adaptability (it should be 
pointed out that disabilities for which 
service connection is not in effect may 
not be considered for rating the severity 
of a veteran's service-connected 
disability).  

The psychiatrist, psychologist, and/or 
social worker are requested to describe 
the nature and severity of appellant's 
service-connected post-traumatic stress 
disorder symptoms; and the degree to 
which the psychiatric symptoms impact 
upon social and industrial adaptability.  
The psychiatric examination report should 
assign him a score on the GAF Scale for 
the service-connected post-traumatic 
stress disorder, to the extent possible, 
and explain what the assigned score 
represents.  The degree of functional 
impairment or interference with daily 
activities, including employability, if 
any, by the service-connected post-
traumatic stress disorder should be 
described in detail.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiners and social worker.  

6.  The RO should review any additional 
evidence and readjudicate the post-
traumatic stress disorder increased 
rating issue, with consideration of all 
applicable laws and regulations.  
Consideration should also be given to 
notice and development provisions of 
Veterans Claims Assistance Act of 2000.  
The RO should also consider the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(2000), pertaining to extraschedular 
evaluation.

Thereafter, following readjudication, to the extent the 
benefits sought are not granted, the case should be returned 
to the Board, if in order.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


